     Case 2:12-cv-00601-ROS Document 3416 Filed 11/12/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                     No. CV-12-00601-PHX-ROS
10                  Plaintiffs,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15          According to their recent filings, Defendants propose the parties be sent for renewed
16   settlement negotiations while Plaintiffs believe any settlement negotiations should proceed
17   only under certain conditions and, if Defendants will not agree to those conditions, the case
18   should be set for trial. The Court concludes that allowing the parties a sixty-day period to
19   attempt settlement is appropriate.        The Court will not require Defendants agree to
20   Plaintiffs’ requested preconditions. That said, the parties should be mindful that the Court
21   is unlikely to accept a new settlement agreement in the image of the Stipulation. Thus,
22   each side must approach these renewed negotiations with the goal of reaching an agreement
23   which will finally end this litigation.
24          In general, the Court conducts a random draw to determine which Magistrate Judge
25   will handle settlement proceedings. The Court previously selected Magistrate Judge Fine
26   by random draw to perform obligations required by the parties’ Stipulation. Because of
27   her familiarity with this matter, Magistrate Judge Fine will preside over the parties’
28   renewed negotiations unless the parties confer and file an objection requesting a new
     Case 2:12-cv-00601-ROS Document 3416 Filed 11/12/19 Page 2 of 2



 1   Magistrate Judge be selected by random draw. The objection should not identify each
 2   side’s position but should simply request a random draw of a new Magistrate Judge.
 3          To prevent further delay in the event the parties are unable to reach a new settlement,
 4   they will be required to file formal briefing on the remedies available for Defendants’
 5   continued non-compliance with the terms of the Stipulation. The briefing should address
 6   1) the legal basis for reopening this case and proceeding to trial; and 2) every enforcement
 7   mechanism that is authorized by the Stipulation and general principles of law.
 8          Accordingly,
 9          IT IS ORDERED no later than November 15, 2019, the parties shall file any
10   objection indicating that the Court should randomly draw a new Magistrate Judge.
11          IT IS FURTHER ORDERED the parties shall file a status report on January 13,
12   2020, regarding the settlement discussions. If continued settlement negotiations become
13   futile and cease prior to that date, the parties shall file a joint status report within three days
14   of negotiations ceasing.
15          IT IS FURTHER ORDERED no later than December 1, 2019, each side shall file
16   a brief of no more than fifteen pages addressing the remedies available for Defendants’
17   non-compliance. No later than December 15, 2019, each side shall file an opposition brief
18   of no more than ten pages. No replies are allowed.
19          Dated this 12th day of November, 2019.
20
21
22                                                         Honorable Roslyn O. Silver
23                                                         Senior United States District Judge

24
25
26
27
28


                                                    -2-
